             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:20-cv-00302-MR

WELLS FARGO BANK, N.A.,                        )
                                               )
                       Plaintiff,              )
                                               )           ORDER
v.                                             )
                                               )
THE SOUTHEAST BIOFEEDBACK                      )
AND CLINICAL NEUROSCIENCE                      )
ASSOCIATION, URSZULA KLICH,                    )
ADRIANA STEFFENS, and                          )
SYLVIA WHITMIRE                                )
                                               )
                      Defendants.              )
__________________________________             )

     This matter is before the undersigned following the Order of the District

Court referring this matter for a Judicial Settlement Conference. Doc. 28.

     A judicial settlement conference will be conducted on Thursday, August

19, 2021 beginning at 9:30 AM. The remaining parties to this interpleader

action – The Southeast Biofeedback and Clinical Neuroscience Association,

Urszula Klich, Adriana Steffens, and Sylvia Whitmire – are to participate in

the settlement conference by video teleconference. Information regarding how

to connect to the conference will be provided by the Clerk in a separate

communication.
      Further, in accordance with this district’s Local Civil Rule 16.3(d)(2), a

person with full authority (not including counsel of record) to settle all pending

claims must also participate in the conference on behalf of each party, to the

extent the party itself or herself does not have such authority.

      Any request seeking modification of the terms of this Order shall be filed

no later than August 9, 2021 or be subject to summary dismissal.

      It is so ordered.


                                   Signed: July 2, 2021




                                         2
